Motion of the United States for preliminary injunction against the State of Texas denied on representation of the Attorney General of Texas that “Texas does not intend to lease any of the controverted area pending determination of this controversy.” Case will be set in due course for oral argument on the issues raised in the application of the United States for entry of a supplemental decree and reply of Texas thereto. Plaintiff is given until July -25, 1967, for filing its brief and the defendant is given until September 25, 1967, to file its reply.
The Chief Justice and Mr. Justice Clark took no part in the consideration or decision of this motion.